

Exhibit 10.14
PERSONAL AND CONFIDENTIAL
March 21, 2016
Brian J. Robinson
Delivered via hand
Dear Brian:
Consistent with our discussions over the past few days, we have prepared this
letter and the enclosed information regarding your separation from General
Cable. Included in this offer is a release that describes conditions you must
agree to in order to receive the payments and programs detailed in this letter.
PAYMENTS TO YOU
1)Your last date of active employment with General Cable will be Friday,
September 30, 2016 (“Separation Date”).
2)Your current annual base salary of $510,000 ("Base Salary") will continue to
be paid in regular payroll installments through the Separation Date.
3)Following the Separation Date, you will (i) receive 1.5 years of Base Salary
as salary continuation ($765,000); (ii) receive 18 months of your target bonus
in a single lump sum ($726,750), no later than March 15, 2017; (iii) receive
your bonus for 2016, based on General Cable's performance for the year,
pro-rated through the Separation Date (pro-rated bonus is $363,375 at target),
no later than March 15, 2017; and (iv) be eligible to remain a participant in
or, if not eligible to remain a participant, to receive the premium or premium
equivalent costs for the health and life insurance plans in which you
participated as of the date hereof (or subsequent similar plans) on the same
terms and conditions applicable to similarly situated active employees until
with regard to any such plan the occurrence of the earlier of 18 months
following the Separation Date or the date you become covered by a comparable
plan.
4)Notwithstanding the foregoing, in the event that your employment is terminated
prior to the Separation Date for Cause, due to your Disability, Death or in
connection with a Change in Control, as those terms are defined in the General
Cable Executive Officer Severance Benefit Plan effective January 1, 2008 (the
“Severance Plan”), then your termination shall be so classified and you will
receive the payments and benefits under the Severance Plan applicable to such
termination and all of your prior awards (including option awards, stock awards
and deferred cash awards) will vest and become payable pursuant to the terms of
the applicable plans and award agreements applicable to such termination.
5)If you have not taken all your vacation days for 2016, then you will receive a
lump sum payment for any unused days on the next payroll date following your
Separation Date.
6)On or about your Separation Date, the Compensation Committee of the Board of
Directors will amend the terms of your past awards of stock options to purchase
Common Stock pursuant to the Corporation’s 2005 Stock Incentive Plan to extend
the exercise period of any then outstanding vested and unexercised stock options
through the first to occur of: (a) three years from the Separation Date, and (b)
the original expiration date of the term of the applicable option.
7)Consistent with your rights as an Executive Officer of the Company, General
Cable will indemnify you to the fullest extent provided to officers under
Article XIV of its Amended and Restated By-Laws for losses and costs incurred in
connection with the ongoing investigations related to the FCPA and two financial
restatements or other matters related to or arising from your employment with
General Cable, including the active shareholder and derivative litigation. In
that regard, General Cable will continue to provide you with independent legal
counsel, at General Cable’s expense, with respect to the foregoing matters.
8)General Cable will pay for the attorney fees incurred by you in connection
with the negotiation and review of this letter and the terms of your separation,
in an amount not to exceed $15,000 in the aggregate.
9)All payments to you are subject to withholding for income tax, FICA and other
required deductions.


1

--------------------------------------------------------------------------------




OUTPLACEMENT SERVICES
General Cable will provide outplacement services for up to 18 months with a
recognized firm to assist you in transitioning to other employment, consistent
with our outplacement policy and as set forth in the Severance Plan.
RETURN OF COMPANY PROPERTY
You must return all building access cards, keys to desks, mobile phones,
laptops, any Company literature/publications, product samples, and other Company
owned property no later than your Separation Date.
CONFIDENTIALITY OF LETTER
General Cable and you agree to maintain, at all times, the confidentiality of
the terms and conditions of this letter, except when disclosure is required by
law.
YOUR COMMITMENTS AFTER SEPARATION
When you were hired, you signed a non-disclosure agreement that prohibits you
from disclosing any of the Company’s confidential Information, such as price
lists, customer lists, information regarding discounts, manufacturing processes,
compounds and formulas, product designs and other proprietary information
belonging to the Company. These obligations survive your last day of work with
General Cable, and you must continue to protect this information from
disclosure, including disclosure to any future employer for whom you may work.
Notwithstanding the foregoing, nothing contained herein is intended to limit or
restrict, in any way, your ability to provide truthful, non-privileged,
information or testimony to or to otherwise cooperate with any regulatory or
governmental entity, specifically including the SEC and DOJ, in connection with
any active investigation.
You agree to cooperate, in good faith, with the Company at such times and in
such manner as the Company may reasonably request with respect to matters that
were within your area of responsibility while an employee. In particular, you
agree to cooperate with the Company in connection with any requests for
information relating to the Company’s ongoing SEC and FCPA investigations. With
respect to any subpoena, claim, litigation, investigation or other legal
proceeding affecting the Company that arises out of events with respect to which
you have or may have knowledge from the course of your employment by the
Company, your cooperation shall include, but not be limited to, interviews and
conferences with the Company’s attorneys, timely response to requests for
information, testimony, including at depositions, trials or in other legal
proceedings. General Cable will reimburse you for the reasonable travel costs
associated with providing this assistance.
Beginning on the date hereof and ending on September 30, 2017, you shall not,
whether on your own behalf or in conjunction with or on behalf of any person,
company, business entity or other organization and whether as an employee,
director, principal, agent, consultant or in any other capacity whatsoever,
directly or indirectly recruit, solicit, induce or encourage any person in the
employment or service of General Cable to terminate his, her or its relationship
with General Cable or to accept employment or engagement with or by any person
or entity other than General Cable.
Beginning on the date hereof and ending on September 30, 2017, you shall not,
directly or indirectly, become engaged in any business or activity that is in
competition with any services or products sold by, or any business or activity
engaged in by, General Cable with respect to a Restricted Business (as defined
below) anywhere in Europe, North America, Central America or South America;
provided, however, that this provision shall not restrict you from owning or
investing in publicly traded securities, so long as your aggregate holdings in
any such company do not exceed 5% of the outstanding equity of such company and
such investment is passive. You agree that, given the nature of the business of
General Cable, the geographic scope set forth in the immediately preceding
sentence is appropriate and reasonable.
For purposes of this Agreement, the term “Restricted Business” means any
business of General Cable (which includes, without limitation, the development,
design, manufacture, marketing, distribution or sale of wire and cable).


2

--------------------------------------------------------------------------------




Effective as of the Separation Date, you hereby agree to resign from all
positions of officer, director or other representative of General Cable that you
hold. We will prepare an appropriate letter of resignation or such other
agreements confirming such resignation, and you agree that you will execute the
same as General Cable may reasonably request, whether before or after your
Separation Date.
RELEASE TO GENERAL CABLE
To be eligible to receive the separation benefits described in this letter, you
must sign and return this letter in the space below and then subsequently sign
and return the attached Release Agreement within the time specified.
You have a period of twenty-one (21) days to consider the Release. The Release
must be signed and returned on or about your Separation Date. The Release may be
returned to the Human Resources Department at Highland Heights by fax to
859-572-8609 or email Emoser@generalcable.com.


Please feel free to contact me if you have any questions.


Sincerely,






Michael T. McDonnell
President and CEO
General Cable Corporation


Attachment:
1) Release




I agree to the terms of the foregoing Agreement.


 
 
 
 
Brian J. Robinson
 
Date
 



3

--------------------------------------------------------------------------------




RELEASE
In exchange for the payments under the letter agreement dated March 21, 2016
(the "Separation Letter"), I agree to the following terms of Release:
1.    I acknowledge and agree that the total compensation and payments I will
receive under the Separation Letter are more than I would otherwise be entitled
to by reason of the involuntary separation of my employment as an active
employee of General Cable Corporation ("General Cable"). In consideration of
these payments, for myself and my heirs, and assigns, I hereby release General
Cable, its parents, predecessors, subsidiaries, affiliates, successors and
assigns, and its and their directors, officers, agents and employees (the
“Releasees”) from any and all claims, demands and causes of action, whether
known or unknown, which I now have or hold or at any time in the past have had
or held against the Releasees. The Release includes, but is not limited to,
claims or causes of action arising out of or relating to (i) Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act,
the Equal Pay Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act and any regulations, rules or decisions under those laws; or
(ii) contract, tort or any other claims arising out of or related in any way to
my employment with General Cable or my separation which are based on any act,
omission or course of conduct of the Releasees before the date of this Release.
This Release does not cover claims to enforce the Separation Letter, claims for
indemnification or advancement, if any, that I may have as an employee of
General Cable, or claims for accrued benefits.
This Release is intended to be effective as to all claims described above as of
my last day of employment with General Cable, but does not waive rights or
claims that may arise after the date this Release is executed.
2.    I acknowledge and agree that before entering into this Release, I have had
the opportunity to consult with an attorney of my choice and I have been advised
to do so if I so choose. I have entered into this Release voluntarily and
knowingly and without any inducement from General Cable other than the terms of
this Release. I have read and understand the terms of this Release before
signing it.
3.    I understand that I have a period of twenty-one (21) days to consider,
sign and return this Release, and that I may revoke the Release as it relates to
any claims under the Age Discrimination in Employment Act (ADEA) after signing
and returning it, but only by delivering a signed revocation notice to General
Cable within seven (7) days of signing and returning this Release. All other
Releasees shall be enforceable and irrevocable upon execution, except that
General Cable shall have the option of rescinding this release in its entirety
in the event that I exercise my right to revoke my release of any claims under
the ADEA.
4.    I agree to maintain, at all times, the confidentiality of the terms and
conditions of this Release and the Separation Letter, except when disclosure is
required by law.
5.    This Release will be governed and construed in accord with the laws of the
Commonwealth of Kentucky excluding principles of conflicts of laws. No amendment
or modification of the terms of the Release will be made except by a writing
executed by General Cable and myself. I agree that my Separation Letter and the
Release represent the complete and exclusive agreement regarding my separation
of employment from General Cable.


Dated:
 
 
 
 
 
 
 
Brian J. Robinson
 



4

--------------------------------------------------------------------------------




PERSONAL AND CONFIDENTIAL
March 14, 2016
Brian J. Robinson
Delivered via hand
Dear Brian:
Consistent with our discussions over the past few days, I am writing to confirm
our mutual agreement to modify the definition of your Separation Date from
General Cable Corporation, as that term is defined in your Separation Letter of
March 21, 2016. As you know, your Separation Letter currently provides that you
will remain employed by General Cable through September 30, 2016. Based on our
recent discussions, and in consideration of your request to accelerate this date
so that you may begin employment with another organization, we have agreed that
your Separation Date will now be Friday, August 12, 2016. All other terms and
conditions of your Separation Letter shall remain unchanged.
Please feel free to contact me if you have any questions. Otherwise, if you are
in agreement with this modification, then please countersign this letter below
and return a copy to me for our files.


Sincerely,






Michael T. McDonnell
President and CEO
General Cable Corporation






I hereby agree to the terms of the foregoing Letter amending my Separation
Agreement.


 
 
 
 
Brian J. Robinson
 
Date
 



5